Title: To Alexander Hamilton from John Daves, 17 July 1792
From: Daves, John
To: Hamilton, Alexander


New Bern [North Carolina] July 17, 1792. “I received yours dated June 21st and in obedience thereto have made inquiry for proper Persons to fill the second & third Mates birth of the Revenue Cutter of this State. For the second mates birth I beg leave to recommend James Sandy of this Town, being a sober man a good seamen a good Pilot.… Capt: Cooke of the Cutter begs leave to recommend his son William Harrison Cooke, for the third Mates birth.…”
